940 So. 2d 548 (2006)
Gary C. QUILLING, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-3000.
District Court of Appeal of Florida, Fifth District.
October 27, 2006.
Gary C. Quilling, Monticello, Pro Se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Bonnie Jean Parrish, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm the denial of Gary Quilling's motion to correct sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Mr. Quilling misconstrues the mandatory minimum sentencing laws applicable to him. Those laws set forth the minimum, but not the maximum sentences that must be imposed for the designated offenses. The general sentencing statutes establish the maximum penalties. We agree with Mr. Quilling that the trial court misperceived his motion as one filed under Florida Rule of Criminal Procedure 3.850. Mr. Quilling's motion, while lacking merit, was properly filed under rule 3.800 and should not be deemed to be a rule 3.850 motion.
AFFIRMED.
PLEUS, C.J., ORFINGER and TORPY, JJ., concur.